DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: although prior art is known which discloses a loop antenna that generated a filed based on electromagnetic induction, the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 21, a device, comprising:
a first loop antenna that generates a second magnetic field based on electromagnetic induction according to a first magnetic field generated by a first external device;
a second loop antenna that generates an induced electromotive force based on electromagnetic induction according to the second magnetic field; and
a controller that is operable based on the induced electromotive force generated in the second loop antenna, and performs communication with respect to the first external device generating the first magnetic field, through the second loop antenna;
regarding claim 40, a device, comprising:
a cover that includes an outer surface, a first edge, and a second edge positioned on a side opposite to the first edge;

a first loop antenna;
a second loop antenna that extends along the second edge; and a controller that is covered with the cover, performs communication with respect to a first external device through the second loop antenna, and performs communication with respect to a second external device through the terminal,
wherein a first direction along a magnetic flux having the largest magnitude of a magnetic field generated by the first loop antenna and a second direction along a magnetic flux having the largest magnitude of a magnetic field generated by the second loop antenna are not parallel to each other,
the first loop antenna is positioned between the second loop antenna and the outer surface, and
one end portion of the second loop antenna is positioned on the inside of the outer edge of the first loop antenna, in the plan view seen in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuya (US 6,666,380) teaches a non-contact IC card and IC card communication system.
Miura et al. (US 7,438,235) teach a non-contact information medium and communication system using non-contact information medium.
Hasebe et al. (US 2005/0173532) teach a semiconductor chip with coil antenna and communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 31, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876